


EXHIBIT 10.6




TERMINATION AGREEMENT AND RELEASE

This TERMINATION AGREEMENT AND RELEASE ("Agreement") is made and entered into as
of this 5th  day of April, 2016 (the “Effective Date”), by and between EMS Find,
Inc., a Nevada corporation with offices located at 73 Buck Road, Suite 2,
Huntingdon Valley, PA 19006 (the “Company”), and Johnny Falcones ("Falcones").

WHEREAS, Falcones has been employed by the Company pursuant to an employment
agreement between Falcones, Viva Entertainment Group, Inc., a subsidiary of the
Company (“Viva”), and the Company effective as of October 23, 2016 (referred to
herein as the “Employment Agreement”), and a Director’s Engagement Agreement,
dated as of October 28, 2016; and

WHEREAS, on April 5, 2016, the Company agreed to sell Viva to Black River
Petroleum Corp., a Nevada corporation (“BRPC”), in a transaction in which
Falcones will acquire a control block of BRPC common stock and be appointed as a
director and as the President and Chief Executive Officer of BRPC; and

WHEREAS, on April  5, 2016, Falcones resigned as a Director of the Company; and

WHEREAS, the parties mutually desire, due to the transaction with BRPC, to enter
into this Agreement to effectuate the termination of Falcones’s employment with
Viva and his term as a director of the Company and to set forth the respective
obligations and rights of Falcones and Company; and

WHEREAS, Falcones is desirous of retaining Steve Rubakh as a consultant to BRPC,
once Falcones is acting as the Chief Executive Officer of BRPC;

NOW, THEREFORE, in consideration of the mutual promises set forth below, the
parties agree as follows:

1.

Termination of Employment.  The Company and Falcones agree that Falcones’s
employment with Viva under the terms of the Employment Agreement is terminated
as of the Effective Date (the “Termination Date”).  Falcones shall receive no
further payments, benefits, compensation or other consideration of any kind, pro
rata or otherwise, pursuant to the Employment Agreement.

2.

Termination of Director Engagement Agreement.  As of the Termination Date,
Falcones hereby resigns as a director of the Company, and is relieved of all the
duties and responsibilities of a member of the Board of Directors of the
Company.  

3.

Assignment of Common Stock Purchase Warrant. Falcones is the record owner of a
common stock purchase warrant (the “Warrant”), issued October 28, 2016, to
purchase 3,000,000 shares of common stock of Company.  The Warrant was granted
to Falcones by the Company.  In connection with the execution of this Agreement,
Falcones shall deliver an assignment of the Warrant and the Warrant as
instructed by the Company.  Falcones agrees to use his best efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws and regulations
to return the Warrant to the Company.  

4.

Confidentiality, Return of Property. Falcones recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its parents, subsidiaries, divisions or
affiliates, including, without limitation, all types of trade secrets, client
lists or information, information regarding product development, production
methods and processes, marketing plans, management organization, operating
policies or manuals, performance results, business plans, financial records, or
other financial, commercial, business or technical information (collectively
“Confidential Information”), must be protected as confidential, and not copied,
disclosed or used other than for the benefit of the Company at any time, unless
and until such knowledge or information is in the public domain through no
wrongful act by Falcones or any other person.  Falcones further





--------------------------------------------------------------------------------

agrees not to divulge to anyone (other than the Company or any persons employed
or designated by the Company), publish or make use of any such Confidential
Information without the prior written consent of the Company, except by an order
of a court having competent jurisdiction or under subpoena from an appropriate
government agency.  Falcones further agrees that not later than the Effective
Date he will return to the Company all of its property and documents (and any
copies thereof) including, without limitation, all Confidential Information, all
computer software and disks, all reports, memoranda, notes, records,
projections, lists, Company or client financial information, keys, credit cards,
and equipment.  Falcones further agrees that he will abide by the terms and
conditions of section 6 of the Employment Agreement, which shall survive this
Agreement and continue in full force and effect according to its stated terms
following the Termination Date.  

5.

Enforceability.  If a court rules that any provision of this Agreement is not
enforceable in the manner set forth in this Agreement, that provision should be
enforceable to the maximum extent possible under applicable law and should be
reformed accordingly.  If a court rules that any provision of this Agreement is
invalid or unenforceable, that ruling shall not affect the validity or
enforceability of the other portions of this Agreement, which shall continue in
full force and effect.

6.

Entire Agreement.  Except as expressly provided for in this Agreement, this
Agreement supersedes any and all prior oral and/or written agreements between
the Company and Falcones, including any existing oral or written agreements with
respect to Falcones’s employment with the Company, except that the provisions of
section 6 of the Employment Agreement shall survive this Agreement.  

7.

Amendment.  This Agreement cannot be amended, except by a written document
signed by the party against whom enforcement of any such amendment is sought.

8.

Legal Counsel.  Falcones has had ample time to consult with an attorney before
signing this Agreement and acknowledges that he has been advised to consult with
an attorney before signing this Agreement.

9.

Notices.  All notices under this Agreement must be in writing and must be sent
via certified mail to the appropriate addresses set forth below:

If to Company:

EMS Find, Inc.

73 Buck Road, Suite 2

Huntingdon Valley, PA 19006

ATTN: Chief Executive Officer

If to Falcones:

Johnny Falcones

143-41 84th Drive, #4e

Briarwood, New York, 11435




10.

Governing Law.  This Agreement shall be interpreted in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to its principles of
conflicts of law.  Any action relating to this Agreement shall be instituted in
the Commonwealth of Pennsylvania, Bucks County, and the parties agree to submit
to the jurisdiction of the state and federal courts of Pennsylvania for this
purpose.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Release to be executed
as of the day and year above written.




/s/ Johnny Falcones

________________________________

JOHNNY FALCONES

_________________________________

Dated:  April 5, 2016

WITNESS

EMS FIND, INC.




/s/ Steve Rubakh

By:

_________________________

Steve Rubakh

Chief Executive Officer




Dated:  April 5, 2016







VIVA ENTERTAINMENT GROUP, INC.




/s/ Johnny Falcones

By:

_________________________

Johnny Falcones

Chief Executive Officer




Dated:  April 5, 2016



